 

Exhibit 10.1

 



 

FIRST AMENDMENT TO SECURED SUBORDINATED CONVERTIBLE NOTE

 

This FIRST AMENDMENT TO THE SECURED SUBORDINATED CONVERTIBLE NOTE (this “First
Amendment”) is dated as of March __, 2012 and entered into by and among
EDGEWAVE, INC., (“Company”), and [_________] (“Holder”), and is made with
reference to that certain Secured Subordinated Convertible Note dated as of
December 5, 2011 (the “Note”). Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Note.

 

RECITALS

WHEREAS, Company and Holder desire to amend the Note as set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Amendment to Section 4(C). Section 4(C) is hereby amended and
restated in its entirety to read as follows:

“4(c) New Note Restrictions. Prior to December 5, 2012 the Company shall not
issue a New Note or series of New Notes for aggregate consideration of in excess
of $25,000 with a New Note Conversion Rate of any New Note less than the then
current Conversion Price of this Note.”

Section 2. Effectiveness. This First Amendment shall have an effective date of
December 5, 2011.

Section 3. Limitation. The amendment set forth in this First Amendment shall be
limited precisely as written and shall not be deemed to be a waiver or
modification of any other term or condition of the Note. Except as expressly
amended hereby, the Note shall continue in full force and effect.

Section 4. Counterparts. This First Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

Remainder of the page left intentionally blank. Signature page to follow

1

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Note to be executed by their respective officers thereunto duly authorized, as
of the date first above written.

 

Company: Edgewave, Inc. By:_______________________________________ Name:  Title:

 

Holder:   By:_______________________________________ Name:    Title:     

 

 

 

2





 